Name: Council Regulation (EEC) No 1472/83 of 7 June 1983 imposing a definitive anti-dumping duty on imports of hexamethylenetetramine originating in the German Democratic Republic and the Soviet Union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 6 . 83 Official Journal of the European Communities No L 151 /9 COUNCIL REGULATION (EEC) No 1472/83 of 7 June 1983 imposing a definitive anti-dumping duty on imports of hexamethylenetetramine originating in the German Democratic Republic and the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumping or subsidized imports from countries not members of the European Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation within the Advisory Committee as provided for under the above Regula ­ tion , Whereas the Commission , by Regulation (EEC) No 348 /83 (3), imposed a provisional anti-dumping duty on hexamethylenetetramine originating in the German Democratic Republic and the Soviet Union ; whereas by that Regulation , the Commission also accepted undertakings offered by the Czechoslovak and Roma ­ nian exporters and terminated the proceedings in respect of these exporters ; Whereas, following the imposition of a provisional anti-dumping duty, the exporter in the German Democratic Republic requested , and was granted, an opportunity to be heard orally by the Commission ; Whereas one consumer made his views known in writing ; Whereas no new evidence on dumping and injury to the Community industry has been received since the imposition of the provisional anti-dumping duty ; whereas the Commission , therefore, considers its findings on dumping and injury as set out in Regula ­ tion (EEC) No 348 /83 to be definitive ; Whereas all the facts as finally determined show that the injury being caused by dumped imports of hexa ­ methylenetetramine originating in the German Democratic Republic and the Soviet Union , taken in isolation from that caused by other factors , has to be considered as material ; Whereas , in these circumstances, protection of the Community's interests calls for the imposition of a definitive anti-dumping duty on imports of hexame ­ thylenetetramine originating in the German Demo ­ cratic Republic and the Soviet Union, the amount of which should be the same as the amount of the provi ­ sional anti-dumping duty ; Whereas, when confronted with the findings of the investigation , the exporter of hexamethylenetetramine originating in the German Democratic Republic offered a price undertaking regarding future exports to the Community ; Whereas, after consultation , the said undertaking was not found to be acceptable ; Whereas the amounts secured by way of provisional anti-dumping duties should be collected , HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on hexamethylenetetramine falling within subheading 29.26 B II a) of the Common Customs Tariff, corresponding to NIMEXE code 29.26-35, and originating in the German Democratic Republic and the Soviet Union . 2 . The amount of the duty shall be equal to the amount by which the price per tonne net on pallets , free-at-Community-frontier before duty is less than 953,46 ECU if in crystal or lubricated powder form and 926,46 ECU if in unlubricated powder form . For imports without pallets the duty shall be reduced by 10 ECU per tonne . The free-at-Community-frontier prices shall be net if the conditions of sale provide for payment within 30 days from the date of shipment . The prices shall be reduced or increased by 1 % for each increase or decrease of one month in the period for payment . 3 . The provisions in force concerning customs duties shall apply for the application of the duty. Article 2 The sums secured by way of provisional anti-dumping duty under Regulation (EEC) No 348 /83 shall be definitively collected . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 339 , 31 . 12 . 1979 , p . 1 . ( 2) OJ No L 178 , 22 . 6 . 1982 , p . 9 . (&lt;) OJ No L 40 , 12 . 2 . 1983 , p . 24 . No L 151 / 10 Official Journal of the European Communities 9 . 6 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 June 1983 . For the Council The President W. DOLLINGER